Exhibit 10.27

Crunch Holding Corp.

One Old Bloomfield Road

Mountain Lakes, New Jersey 07046

[                    ], 2009

[Team Member/Employee/Partner]

In light of recent events impacting the economy and the performance of Crunch
Holding Corp. (the “Company”), the board of directors of the Company has decided
to modify the vesting terms applicable to the Performance Options previously
granted to you under the Company’s 2007 Stock Incentive Plan (the “Plan”). The
changes are intended to make it more likely that the Company will be able to
satisfy the EBITDA-vesting targets under your Performance Options. This means it
will be more likely that you will become vested in these Performance Options.

Capitalized terms used but not defined in this letter shall have the meanings
ascribed such terms in your Nonqualified Stock Option Agreement (the “Option
Agreement”).

Effective immediately, Section 3(b)(ii) to the Option Agreement shall hereby be
amended to insert the following language at the end thereof:

“Notwithstanding the foregoing, (x) if the EBITDA Target is achieved in any two
consecutive Fiscal Years (excluding 2007 and 2008) during Participant’s
continued Employment, then the then current year’s and all prior years’
Performance Options that are unvested shall vest and become exercisable, or
(y) if the Exit Option becomes vested and exercisable during Participant’s
continued Employment, then all Performance Options shall vest and become
exercisable.”

For any Option Agreement with Performance Options that are eligible to vest in
respect of Fiscal Years 2007 through 2011, effective immediately, Schedule B to
the Option Agreement shall hereby be amended by deleting in its entirety the
chart set forth therein and replacing it with the following:

 

Fiscal Year

   EBITDA Target
(dollars in millions)    Cumulative EBITDA Target
(dollars in millions)

2007

     

2008

     

2009

     

2010

     

2011

     



--------------------------------------------------------------------------------

For any Option Agreement with Performance Options that are eligible to vest in
respect of Fiscal Years 2008 through 2012, effective immediately, Schedule B to
the Option Agreement shall hereby be amended by deleting in its entirety the
chart set forth therein and replacing it with the following:

 

Fiscal Year

   EBITDA Target
(dollars in millions)    Cumulative EBITDA Target
(dollars in millions)

2008

     

2009

     

2010

     

2011

     

2012

     

For any Option Agreement with Performance Options that are eligible to vest in
respect of Fiscal Years 2009 through 2013, effective immediately, Schedule B to
the Option Agreement shall hereby be amended by deleting in its entirety the
chart set forth therein and replacing it with the following:

 

Fiscal Year

   EBITDA Target
(dollars in millions)    Cumulative EBITDA Target
(dollars in millions)

2009

     

2010

     

2011

     

2012

     

2013

     

Except as is provided in this letter, the Option Agreement shall remain
unchanged and continue in full force and effect.

 

Sincerely,

Crunch Holding Corp. By:  

 

Name:  

 

Title:  

 